

MSB FINANCIAL CORP.
EMERITUS DIRECTOR AGREEMENT


This Emeritus Director Agreement (this "Agreement") is entered into this 18th
day of November,  2016 (the "Effective Date"), by and between MSB Financial
Corp. (the "Company"), with its primary place of business headquartered in
Millington, New Jersey, and Mr. Ferdinand J. Rossi ("Mr. Rossi").


WHEREAS, Mr. Rossi is currently serving as a director of the Company and
Millington Bank ("Bank"); and


WHEREAS, the Mr. Rossi has expressed an interest in retiring as a director of
the Company and the Bank to be effective as of December 31, 2016 ("Retirement
Date"); and


WHEREAS, the Company recognizes the specialized knowledge and expertise of Mr.
Rossi related to the business affairs of the Company and the Bank and the
financial industry generally, and that upon Mr. Rossi's retirement, the Board of
Directors of the Company wishes to appoint Mr. Rossi to the position of Emeritus
Director of the Company; and


WHEREAS, Mr. Rossi and the Company desire to enter into this Agreement in order
to detail the terms and conditions of such Emeritus Director relationship
hereinafter contained;


NOW, THEREFORE, in consideration of the covenants and terms contained in this
Agreement, and of the mutual benefits accruing to the Company and Mr. Rossi
therefrom, the Company and Mr. Rossi, intending to be legally bound, do hereby
agree as follows:

1. Business Relationship


Mr. Rossi has submitted his letter of retirement as a Director of the Company
and the Bank effective as of the Retirement Date, attached hereto as Attachment
A, and the Company and the Bank have accepted such letter of retirement.
Effective as of the day immediately following the Retirement Date (the
"Commencement Date"), the Board of Directors of the Company hereby appoints Mr.
Rossi as an Emeritus Director of the Company for a period from the Commencement
Date and ending as of June 30, 2021 (the "Term").  During such Term, Mr. Rossi
hereby agrees to serve the Company as an Emeritus Director, with such duties and
responsibilities as are set forth in Section 2 hereinafter.


2. Emeritus Director Duties


Mr. Rossi agrees that during the Term of this Agreement he will serve the Board
of Directors of the Company as an Emeritus Director, as follows:
 
1

--------------------------------------------------------------------------------




A.
As an Emeritus Director, Mr. Rossi will be available for consultation and
discussions with the Company's President and the Company's Chairman from time to
time upon request.  Mr. Rossi may attend each meeting of the Board of Directors
of the Company, provided that Mr. Rossi provides the Company's President with
not less than one day's prior notice and absent a specific determination by the
Company's President that a particular meeting should be closed to such guest. An
Emeritus Director does not have voting rights at such Board meetings.  An
Emeritus Director will be subject to the Company's stock trading "black-out"
periods and stock trading "pre-clearance" policy applicable to Company directors
and executive officers.




B.
Mr. Rossi shall exercise a reasonable degree of skill, prudence and care in
performing the services referred to in Section 2.A. above.




C.
Mr. Rossi shall not be obligated to render any services under this Agreement
during such period when he is unable to do so due to illness, disability or
injury or during reasonable periods of personal leave.




D.
Mr. Rossi shall not enter into any agreements or make commitments on behalf of
the Company without the prior written consent or approval of the Company's
President.



3. Remuneration


As remuneration for your service as an Emeritus Director, the restricted stock
awards previously awarded to you will continue to be earned in accordance with
the Restricted Stock Award Agreement dated June 8, 2016 previously executed
between the parties.  Further, notwithstanding anything to the contrary, the
Stock Option Awards previously granted to you as evidenced by the Stock Option
Award Agreement dated June 7, 2016 between the parties shall be forfeited and of
no further force and effect  upon your Retirement Date as a Director of the
Company and the Bank without regard to your continuing service as a Director
Emeritus of the Company.  This Director Emeritus Agreement shall constitute an
Addendum to the Stock Option Award Agreement dated June 7, 2016, attached hereto
as Attachment B and incorporated herein by reference.


4. Termination



A.
The Company may terminate this Agreement at any time for "Cause."  Termination
for Cause shall have such meaning as is set forth in the Company's 2016 Equity
Incentive Plan.  Mr. Rossi shall not have the right to receive remuneration for
any period after Termination for Cause.

B.
Disability or Death.  In the event of the Disability or death of Mr. Rossi
during the Term of this Agreement, this Agreement shall terminate without
further action by the



2

--------------------------------------------------------------------------------

 
Company; provided that the provisions under the Restricted Stock Award Agreement
with respect to Disability or death shall nevertheless remain in effect.

 
5. Confidential Business


Mr. Rossi, during the Term of this Agreement, will not, without the express
written consent of the Company, directly or indirectly communicate or divulge
to, or use for his own benefit or for the benefit of any other person, firm,
association, or corporation, any trade secrets, proprietary data or other
confidential information communicated to or otherwise learned or acquired by Mr.
Rossi from the Company or the Bank while serving as an Emeritus Director, except
that Mr. Rossi may disclose such matters to the extent that disclosure is
(a) requested by the Company or (b) required by a court or other governmental
agency of competent jurisdiction.  The provisions of this Section 5 shall
survive any expiration or termination of this Agreement.


6. Independent Contractor


The parties hereto agree and acknowledge that the relationship between the
Company and Mr. Rossi shall be that of an independent contractor and not that of
employer-employee, master-servant or principal-agent.  Nothing in this
Agreement, or its implementation, shall be construed to be to the contrary.


7. Complete Agreement


This Agreement, and any attachments or exhibits appended hereto, shall represent
the complete agreement between the Company and Mr. Rossi concerning the subject
matter hereof and supersedes all prior agreements or understandings, written or
oral.  No attempted modification or waiver of any of the provisions hereof shall
be binding on either party unless made in writing and signed by both Mr. Rossi
and the Company.


8. Notices


Any notice required or permitted to be given hereunder shall be in writing and
shall be effective three (3) business days after it is properly sent by
registered or certified mail, if to the Company, to its President at the
administrative offices of the Company, or if to Mr. Rossi to the address set
forth beneath his signature to this Agreement, or to such other address as
either party may from time to time designate by written notice.


9. Assignability


This Agreement may not be assigned by either party without the prior written
consent of the other party, except that no consent is necessary for the Company
to assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether
 
3

--------------------------------------------------------------------------------



by merger, consolidation, acquisition or otherwise. This Agreement shall be
binding upon Mr. Rossi, his heirs and permitted assigns and upon the Company,
its successors and permitted assigns.
 
10. Severability


Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
non-enforceability of any section shall not invalidate or render non-enforceable
any other section contained herein.  If any section or provision in a section is
found invalid or unenforceable, it is the intent of the parties that a court of
competent jurisdiction shall reform the section or provisions to produce its
nearest enforceable economic equivalent.


11. Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the United States where applicable and
otherwise by the substantive laws of the State of New Jersey.  Notwithstanding
anything herein to the contrary, any remuneration provided to Mr. Rossi pursuant
to this Agreement, or otherwise, shall be subject to and conditioned upon
compliance with conditioned upon compliance with 12 USC § 1828(k) and FDIC
Regulation 12 CFR Part 359, Golden Parachute and Indemnification Payments
promulgated thereunder.


12. Section 409A Compliance.



A.
Notwithstanding anything herein to the contrary, the Company shall make
reasonable efforts to administer this Agreement and make payments hereunder in a
manner that is not deemed to be contrary to the requirements set forth at
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and notices promulgated thereunder, such that any payments made
would result in the requirement for the recipient of such payments to pay
additional interest and taxes to be imposed in accordance with Section
409A(a)(1)(B) of the Code; provided, however, the Company shall not have any
responsibility to Mr. Rossi or any beneficiary(ies) with respect to any tax
liabilities that may be applicable to any payments made under this Agreement,
whether such tax liabilities are applicable to compliance with Section 409A of
the Code or otherwise.




B.
If any provision of this Agreement shall be determined to be inconsistent with
the requirements of Section 409A of the Code, then, the Agreement shall be
construed, to the maximum extent possible, to give effect to such provision in a
manner consistent with Section 409A of the Code, and if such construction is not
possible, as if such provision had never been included.

 
 
4

--------------------------------------------------------------------------------


 

C.
"Termination of Service" as an Mr. Rossi shall have the same meaning as
"separation from service," as that phrase is defined in Section 409A of the Code
(taking into account all rules and presumptions provided for in the Section 409A
regulations).





+++THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK+++
5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 





   
MSB Financial Corp. ("Company")
   
 
 
 
 
By:
 
 
 
 
 
/s/ Michael A. Shriner
   
Name:
Title:
Michael A. Shriner
President
                                  /s/ Ferdinand J. Rossi     
Ferdinand J. Rossi



6

--------------------------------------------------------------------------------

ATTACHMENT A


November 18, 2016




Board of Directors
MSB Financial Corp.




Re: Letter of Retirement




I hereby retire and resign as a director of MSB Financial Corp. and Millington
Bank effective as of December 31, 2016.  I have truly enjoyed my many years of
service as a director.




Sincerely,
 
/s/ Ferdinand J. Rossi

Ferdinand (Fred) J. Rossi


7
 

--------------------------------------------------------------------------------